Title: From James Madison to Joseph Jones, 14 November 1780
From: Madison, James
To: Jones, Joseph


Dear Sir,
Philada. Novr. 14th: 1780
I am glad to find by your favor of the 5th. inst: recd. yesterday that your health & that of your family have admitted of your going to Richmond. The tardiness of other members is very unfortunate and inexcusable at the present critical moment. I wish when they do meet the vigor & wisdom of their measures may make amends for it.
I do not learn that any of the States are particularly attentive to prevent the evils arising from certificates & emissions from their own treasury, although they are unquestionably the bane of every salutary arrangement of the public finances. When the Estimate for the ensuing year was on the anvil in Congress, I proposed a recommendation to the States to discontinue the use of them, & particularly in providing the specific articles required. It met however with so cool a reception that I did not much urge it. The objection against it was that the practice was manifestly repugnant to the Spirit of the Acts of Congress respecting finance, and if these were disregarded, no effect could be expected from any additional recommendations. The letters from G. Washington & the Com: General for some time past give a most alarming picture of the state & prospects of the Magazines. Applications to the contiguous states on the subject have been repeated from every quarter, till they seem to have lost all their force. Whether any degree of danger & necessity will rouse them to provide for the winter season now hastening upon us, I am unwilling to decide because my fears dictate the worst. The inroads of the Enemy on the frontier of N. York have been most fatal to us in this respect. They have almost totally ruined that fine Wheat Country, which was able and from the energy of their Govt. most likely, to supply Magazines of flour both for the main Army & the NW posts. The settlemt. of Schoarie which alone was able to furnish, accordg to a letter from Genl Washington 80,000 bushels of grain for public use has been totally laid in ashes.
Genl Washington in a letter to Congress of the 4th inst: mentions that another embarkation was on foot at N York. In another of the 7. he says he had received no further intelligence on the subject, but had reason to think such a measure was still in contemplation. From the last letter it appears that by the late exchange abt. 140 officers including Genls. Lincoln, Thomson, Waterbury & du portail & Col. Laurens are liberated, as also all our privates amounting to 476. The General had acceded to a further proposal of Clinton for exchanging almost the whole residue of our Officers for Convention Officers with out attaching any privates to them.
Reports of the 2d division of the French fleet are again reviving as you will see by the inclosed paper. It is also said that Rodney has sailed from N. York with 10 Ships of the line for Europe, but if there be any reality in the first report, it is more likely he is gone out to meet the french. The Cork fleet is not yet arrived, and very serious apprehensions begin to prevail at N. Y. on account of it.
Mr. Walker has been detained since the expiration of his serv[ice] by an indisposition. He will set out in two or three days. Col. Pendleton informs me that Mr. Henry has resigned his place in Congress and intimates his fear that you may follow his example. I hope he is mistaken in the first as I am assured by your req[uest?] concerning Pemberton that he must be in the last. If Mr. Henry however should have resigned I intreat you to see that the vacancy is judiciously filled; and if any thoughts of it have been indulged by your self, I intreat you still more strongly to dismiss them. I have not yet received an answer from Pemberton, and have not had time since yours came to hand to apply for it. I was unwilling to appear very anxious about the matter. You shall know what is to be expect[e]d from him by next Post. I make no apology for inaccuracies & bad writing because you know the manner in which we are obliged to write for the post, and having been prevented by Company from doing any thing last night I am particularly hurried this morning. Dr sir,[?]
J. Madison Jr
